Title: From John Adams to Horatio Gates, 27 April 1776
From: Adams, John
To: Gates, Horatio


     
      Dear Sir
      Philadelphia April 27. 1776
     
     Your Favour of the Twenty third, I received Yesterday, and it put me into a good Humour, the Benefit of which I feel to this Moment, and shall continue to experience a long Time.
     Was you idle enough to read the Tales in the London Papers and Magazines, a few years ago concerning the Cock Lane Ghost, and the others concerning a Man of Six feet high who leaped into a Quart Bottle and corked himself up? Do you remember that a great Part of the Nation, perhaps a Majority, believed these marvellous stories to be true? If you recollect these Things, you will not wonder that the Tales of Commissioners to treat with Congress should have gained Credit with many in America, nor will you wonder that many pretend to believe them who do not.
     I think with you, that it requires a Faith, which can remove Moun­tains, to believe that Liberty and Safety, can ever hereafter be enjoyed by America, in any Subjection to the Government of Great Britain. Dependence and Subordination to Great Britain, always indeterminate and nonsensical Expressions, if they mean any Thing must now mean, perpetual Animosity, Discord Civil War, Encroachment and Usurpation on one side, and Discontent, Mutiny, Sedition, Riot and Resistance on the other. Unless it terminates in downright Submission—and that beyond all doubt would be followed with, Persecution and Imprisonment, scorn and Insult, Blocks, Halters, Gibbetts.
     Your opinion of Indians, and the best Policy, on our Management of them, may be right for any Thing that I know: But as I know very little of them, I always leave the Measures relating to them to Gentlemen who know a great deal. It is said they are very expensive and troublesome Confederates in War, besides the Incivility and Inhumanity of employing Such Savages with their cruel, bloody dispositions, against any Enemy whatever.
     Nevertheless, Such have been the Extravagances of British Barbarity in prosecuting the War against Us, that I think We need not be So delicate as to refuse the assistance of Indians, provided We cannot keep them neutral. I Should not hesitate a Moment in this Case.
     That we have been a little tardy in providing for Canada is true—owing to innumerable Difficulties. However We have been roused at last, and I hope have done pretty well. If you think We have not, let me know it, and whatever you may think further necessary, if it is not done it shall not be my Fault.
     I am grieved to find the least Intimation of Languor, among my Countrymen in fortifying Boston and its Harbour. I have not written a Letter since We received the News of your Success, in driving the Enemy from that Town without stuffing it with Exhortations, as well as Plans for the Fortification of that Harbour. Warren writes me, that they have sent a Committee to fortify the Harbour so that I hope it will be done. G. Ward’s Resignation is accepted, but We must have a General Officer in Boston. I hope Gen. Washington will send one.
     Your opinion of the Difficulties General How will meet with, in attempting to get up the St. Lawrence early, gives me great Comfort. God send him Wind and Ice enough.
     Am Sorry to learn that there are So many Tories where you are. They must be watched. But there is one Measure, which I think would lessen the Number of them. If the Provincial Congress and Committee of Safety could be convinced of the Propriety, Utility and Necessity of following the virtuous and glorious Example of South Carolina, in instituting a compleat Government in that Colony I think there would be a great Revolution of sentiment in the City and through the whole Province, and most of their Divisions and Distractions, removed. The Tories will have a pernicious Influence, and will be indefatigable in their Intrigues Insinuations and Cabals, in every Colony while any one of them, holds an office under a King. When “Thrones, Dominations Princedoms, Powers,” in the Language of Milton, are excluded from their Ideas of Government, Toryism will be disarmed of its Sting.
     You ask me what you are to think of Robt. Morris? I will tell you what I think of him. I think he has a masterly Understanding, an open Temper and an honest Heart: and if he does not always vote for What you and I should think proper, it is because he thinks that a large Body of People remains, who are not yet of his Mind. He has vast designs in the mercantile Way. And no doubt pursues mercantile Ends, which are always gain; but he is an excellent Member of our Body.
     Pray continue to write me, for a Letter from you Cures me of all Anxiety and ill Humour, for two or three Days, at least; and, besides that, leaves me better informed in many Things and confirmed in my good Resolutions, for my whole Life. Yours without Disguise,
     
      John Adams
     
     
      Here is a Major Wrixon here—a fine, sensible Fellow—a Field officer in Germany last War—a Man of Letters, sense and spirit—the best Principles. I wish you was a Major General and He Adjutant General, what say You to it?
     
    